Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held September 24-26, 2008, the Board of Trustees for the Registrant voted to approve a share split for the Retirement Distribution Portfolio and Retirement Rising Distribution Portfolio (the Portfolios). The Board determined that it was in the best interests of the Portfolios and each Portfolios shareholders to affect a reverse share split as follows: (1) Retirement Distribution Portfolio: one Class A share of the Portfolio for every 1 .317576 Class A shares of the Portfolio issued and outstanding as of the close of business on October 7, 2008; and (2) Retirement Rising Distribution Portfolio: one Class A share of the Portfolio for every 1 .269970 Class A shares of the Portfolio issued and outstanding as of the close of business on October 7, 2008. 1
